Case 1:20-cv-00694-PAB-NYW Document 41 Filed 10/15/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00694-PAB-NYW

  MOSTAFA KAMEL MOSTAFA,

         Plaintiff,

  v.

  WILLIAM BARR, U.S. Attorney General,
  CHRISTOPHER WRAY, FBI Director,
  KATHLEEN H. SAWYER, BOP Director,
  B. TRUE, ADX Florence Warden,
  MS. TUTTOILMUNDO, H Unit Manager, and
  JOHN AND JANE DOES, ET AL,

         Defendants.


          MOTION FOR EXTENSION OF TIME TO RESPOND TO MOTION FOR
                 TEMPORARY RESTRAINING ORDER (ECF No. 39)


         Plaintiff, an inmate at the United States Penitentiary, Administrative Maximum Facility

  (“ADX”) who is proceeding pro se, filed a motion for a Temporary Restraining Order (ECF No.

  39), apparently seeking release from federal custody due to concerns posed by COVID-19.

  Defendants respectfully move for an order granting a 14-day extension of time to respond to the

  motion, from October 21, 2020 to November 4, 2020.1 Good cause exists for granting the

  requested relief, as follows.



  1
   Because Plaintiff is a federal inmate who is not represented by counsel, undersigned counsel
  did not confer with him prior to filing this motion. See D.C.COLO.LCivR 7.1(b)(1) (setting
  forth an exception to the duty to confer for motions “filed in a case involving an unrepresented
  prisoner”).

                                                  1
Case 1:20-cv-00694-PAB-NYW Document 41 Filed 10/15/20 USDC Colorado Page 2 of 5




         1.      Plaintiff initiated this case on March 12, 2020, and he filed an amended complaint

  on May 18, 2020. See ECF Nos. 1, 9. The claims at issue seem to center on the Special

  Administrative Measures imposed on Plaintiff, his placement at ADX, and an incident that

  allegedly occurred while he was on a hunger strike at ADX.

         2.      On September 29, 2020, Plaintiff filed a motion for a Temporary Restraining

  Order. See ECF No. 39. He seeks to be released from federal custody because of the COVID-19

  pandemic. See id. at 15-16, 22, 24-25, 30-31. Pending resolution of the motion, he requests that

  he be provided with certain fittings to accommodate his disability, and that he receive an

  evaluation by a doctor and occupational therapist to assess his ability to maintain his health,

  safety, and hygiene. See id. at 4-5, 15-17.

         3.      Counsel for Defendants received notification of the filing Plaintiff’s motion on

  September 30, 2020, via an emailed Notice of Electronic Filing from the CM/ECF system.

  Therefore, pursuant to D.C.COLO.LCivR 5.1(d) and 7.1(d), Defendants’ response to the motion

  is due by October 21, 2020 (21 days from the date of electronic service of the motion on counsel

  for Defendants).

         4.      All told, Plaintiff’s motion and supporting papers span nearly 70 pages, including

  the motion, proposed order, memorandum of law, declaration, and various exhibits; most of the

  documents are handwritten and not easily legible. Defendants plan to submit a brief in response

  to the motion, as well as multiple separate declarations from employees of the Federal Bureau of

  Prisons (“BOP”). Counsel for Defendants and BOP personnel have been and are continuing to

  work to prepare these materials, but preparing a fair and thorough response to the allegations in

  the motion—which are often difficult to parse—requires significant time and resources.


                                                   2
Case 1:20-cv-00694-PAB-NYW Document 41 Filed 10/15/20 USDC Colorado Page 3 of 5




         5.      Certain BOP individuals who have important information relevant to Plaintiff’s

  motion have been out of the office and unavailable for a significant portion of the time since

  Plaintiff’s motion was filed. This adds to the difficulty in obtaining the necessary information to

  respond to Plaintiff’s motion, and in preparing declarations in support of Defendants’ response.

         6.      Due to the demands of other cases to which undersigned counsel was recently

  assigned, it was determined to be necessary to transition the handling of this case to another

  Assistant U.S. Attorney. That attorney has entered an appearance, and both counsel are working

  diligently to ensure the transition is as efficient as possible; nonetheless, it will take some time

  for the new attorney to become familiar with the facts of this case.

         7.      Additional time to respond to the motion is necessary due to the transition of the

  handling of this case from one attorney to another, as well as the temporary unavailability of

  certain BOP officials with information that is important for Defendants’ response to the motion.

         8.      In the meantime, the BOP has already addressed many of the issues Plaintiff

  raises in his motion. Plaintiff asks for an evaluation by a doctor and occupational therapist. See

  ECF No. 39 at 4-5, 15-17. Undersigned counsel has been authorized to represent that a referral

  has been made for Plaintiff to see an occupational therapist. It is anticipated that this

  consultation will occur remotely via video, although no date for the consultation has yet been set.

         9.      Additionally, Plaintiff complains about his purported difficulty in opening his

  meals in a sanitary manner given his disability. See ECF No. 39 at 11-12, 19. Undersigned

  counsel has been authorized to represent that a protocol has been implemented to allow Plaintiff

  to access his meals more easily. Under this protocol, food service staff partially peel back the

  cover on Plaintiff’s special-diet meals and place the meal tray inside a Styrofoam container.


                                                    3
Case 1:20-cv-00694-PAB-NYW Document 41 Filed 10/15/20 USDC Colorado Page 4 of 5




  BOP officers in Plaintiff’s housing unit then inspect Plaintiff’s meal trays to ensure they have

  been opened in this way before the meals are given to Plaintiff.

         10.     Defendants respectfully request a 14-day extension of the time to respond to the

  motion. This brief extension would not prejudice Plaintiff, who has been safely confined at

  ADX for the entirety of the COVID-19 pandemic.2 Additionally, as discussed above, the BOP

  has already addressed several of the issues identified in Plaintiff’s motion; Plaintiff therefore will

  not be prejudiced by the extension sought in this motion.

         11.     Undersigned counsel certifies pursuant to D.C.COLO.LCivR 6.1(b) that

  Defendants have not previously sought any extensions of deadlines in this case.

         12.     Pursuant to D.C.COLO.LCivR 6.1(c), undersigned counsel certifies that she will

  provide a copy of this motion to agency counsel as a representative for Defendants.

  Dated October 15, 2020                         Respectfully Submitted,

                                                 JASON R. DUNN
                                                 United States Attorney

                                                 s/ Jane E. Bobet
                                                 Jane E. Bobet
                                                 Assistant United States Attorney
                                                 1801 California Street, Suite 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0185
                                                 Fax: (303) 454-0407
                                                 jane.bobet@usdoj.gov

                                                 Attorney for Defendants Barr, Wray, Sawyer, True,
                                                 and Tuttoilmundo, in their official capacities




  2
   Undersigned counsel understands that, as of the date of this motion, no ADX inmate has tested
  positive for COVID-19.
                                                    4
Case 1:20-cv-00694-PAB-NYW Document 41 Filed 10/15/20 USDC Colorado Page 5 of 5




                                   CERTIFICATE OF SERVICE

         I hereby certify that on October 15, 2020, I electronically filed the foregoing with the
  Clerk of Court using the CM/ECF system, which will send notification of such filing to the
  following e-mail addresses:

         None.

  and I hereby certify that I have directed individuals with the U.S. Attorney’s office to mail the
  foregoing to the following non-CM/ECF participants by U.S. Mail:

         Mostafa Kamel Mostafa
         #67495-054
         Florence Admax
         U.S. Penitentiary
         Inmate Mail/Parcels
         Po Box 8500
         Florence, CO 81226


                                                        s/ Jane E. Bobet
                                                        U.S. Attorney’s Office




                                                   5
